     Case 2:18-cv-08764-RGK-PJW Document 1-1 Filed 10/11/18 Page 1 of 1 Page ID #:82



1                                              ATTACHMENT A
2
3           All right and title to the real property located in San
4     Francisco, California titled in the name of Lacey (“San Francisco
5     Property 3”), APN 0097C011, including all appurtenances,
6     improvements, and attachments thereon, as well as all leases, rents,
7     and profits derived therefrom, more particularly described as
8     follows:
9           Apartment No. 700, as shown on plat attached to that certain
10          document    recorded    May   19,       2004,   Reel    I641,    Image      533,
11          Official    Records,    of    the       improvements     situated      on    the
12          following described property:
13
14          Commencing at the point of intersection of the Northerly line
15          of Union Street with the Westerly line of Leavenworth
16          Street and running thence Westerly along said line of Union
17          Street 65 feet; thence at a right angle Northerly 137
18          feet and 6 inches to the Southerly line of Havens Street;
19          thence Easterly along said line of Havens Street 65 feet
20          to   the   Westerly    line   of    Leavenworth        Street,   and   thence
21          Southerly along said line of Leavenworth Street 137 feet, 6
22          inches to the Northerly line of Union Street and the point
23          of commencement.
24
25          Being part of 50 Vara Block No. 267.
26
27          APN: Lot 008, Block 0097
28




                                               82                            ATTACHMENT A
